        Case
9/11/2019       1:19-cv-00487-JMS-KJM Document
                                          HCCH |9-3    Filed 09/12/19 Page 1 of 1
                                                 Declaration/reservation/notification                      PageID #: 103




   DECLARATION/RESERVATION/NOTIFICATION

   Declarations

   Articles: 8,15,16

   (Click here for the Central Authority designated by Pakistan and other practical information)

   (...)
   For the purposes of Article 8 of the Convention it is hereby declared that the Government of Pakistan is opposed to
   service of judicial documents upon persons, other than nationals of the requesting States, residing in Pakistan,
   directly through the Diplomatic and Consular agents of the requesting States. However, it has no objection to such
   service by postal channels directly to the persons concerned (Article 10(a)) or directly through the judicial o cers of
   Pakistan in terms of Article 10(b) of the Convention if such service is recognised by the law of the requesting State.

   In terms of the second paragraph of Article 15 of the Convention, it is hereby declared that notwithstanding the
   provision of the rst paragraph thereof the judge may give judgment even if no certi cate of service or delivery has
   been received, if the following conditions are ful lled:

   a) the document was transmitted by one of the methods provided for in the Convention;
   b) the period of time of not less than 6 months, considered adequate by the judge in the particular case, has elapsed
   since the date of transmission of the document; and
   c) no certi cate of any kind has been received even though every reasonable e ort has been made to obtain it
   through the competent authorities of the State addressed.

   As regards Article 16, paragraph 3, of the Convention it is hereby declared that in case of ex-parte decisions, an
   application for setting it aside will not be entertained if it is led after the expiration of the period of limitation
   prescribed by law of Pakistan.




                                                                    Exhibit "1"
https://www.hcch.net/en/instruments/conventions/status-table/notifications/?csid=436&disp=resdn                              1/1
